 

Case 1:20-cr-00412-AT Document 28 Filed 08/31/20 Page 1 of 1

 

 

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: 8/31/2020
Xx
UNITED STATES OF AMERICA,
-V-
Andrew Badolato ;
Defendant(s).
Xx
Defendant Andrew Basotei hereby voluntarily consents to

 

participate in the following proceeding via videoconferencing:

Initial Appearance/Appointment of Counsel

IPS|

Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Preliminary Hearing on Felony Complaint

Bail/Revocation/Detention Hearing

|><|

Status and/or Scheduling Conference

Misdemeanor Plea/Trial/Sentence

— aoa Si

Defendant’s Signature Defense Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Andrew Badolato Daniel Stein

Print Defendant’s Name Print Defense Counsel’s Name

 

 

 

This proceeding was conducted by reliable videoconferencing technology.

August 31, 2020 fo

Date New York, New York
ANALISA TORRES
United States District Judge

 

 

 

 
